DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14), and species of Figs. 4B, 5 in the reply filed on June 13, 2022 is acknowledged.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
	Claim 3 recites “a second nacelle having a second outer lip surface and a second inner lip surface”. In this instance, “nacelle” is being interpreted as meaning a nacelle section. Note that Figs. 4B, 5 includes nacelle inlet sections (204, and 206) at the top and bottom of the annular nacelle as part of nacelles 134, 135 (par. 44, Fig. 1). Note that the nacelles 134, 135 are supported relative to the annular core turbine 104 by a plurality of circumferentially spaced apart outlet guide vanes (par. 39, Fig. 1), and together appear to form a circle of the fan casing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (US 2013/0266419).
	In regards to claim 8, Richardson discloses a turbofan (10) comprising: 
an outlet guide vane (unlabeled, Fig. 1 in bypass duct 22); 
a nacelle (21) coupled to the outlet guide vane, the nacelle having a first opening (58, Fig. 2) and a second opening (at outlet guide vane or aft fan in region of positive pressure in Fig. 1, coupled to “pressure source” at 12, 13, 14, pars. 41, 54), the first opening coupled to a first region forward of a fan of the turbofan (Fig. 2), the second opening coupled to a second region aft of the fan (pars. 41, 54, Fig. 1), the nacelle including an actuator (30); and 
a conduit configured to have a first end and a second end (31, 33, Fig. 6), the conduit coupled to the actuator, the first end coupled to the first opening (Fig. 2), the second end coupled to the second opening (Fig. 6).
In regards to claim 9, Richardson discloses the nacelle includes a third opening (associated with 2nd pressure source at 13, and/or 14, at outlet guide vane) coupled to a third region of a core of the turbofan (par. 54, ex. “high pressure compressor), and the conduit is configured to have a third end coupled to the third opening (Fig. 6).
	In regards to claim 10, Richardson discloses the actuator is configured to move from a first position to a second position to adjust a contribution of airflow from the third region to the first region (par. 53).
	In regards to claim 11, Richardson discloses a first portion of the conduit is included in the nacelle and a second portion of the conduit is included in the outlet guide vane (Fig. 1).
	In regards to claim 12, Richardson discloses the actuator is configured to move from a first position to a second position to adjust a contribution of airflow from the second region to the first region (par. 53).
	In regards to claim 13, Richardson discloses including a controller (34) to control the actuator to move from a first position to a second position to adjust a contribution of airflow from the second region to the first region (par. 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2013/0266419) in view of Murphy (US 2020/00804777).
	In regards to claim 1, Richardson discloses a turbofan (10) comprising: 
a nacelle (21) having an outer lip surface, an inner lip surface, a first opening (58, Fig. 2) and a second opening (at outlet guide vane or aft fan in region of positive pressure in Fig. 1, coupled to “pressure source” at 12, 13, 14, pars. 41, 54), the first opening coupled to a first region forward of a fan of the turbofan (Fig. 2), the second opening coupled to a second region aft of the fan (pars. 41, 54, Fig. 1), the nacelle including: 
a second pressure sensor (36a, or 37a) coupled to the inner lip surface (Fig. 1); and 
an actuator (30); and 
a conduit (31, 33) coupled to the actuator, the conduit configured to have a first end and a second end, the first end coupled to the first opening (Fig. 2), the second end coupled to the second opening (Figs. 1, 6).
Richardson does not disclose a first pressure sensor coupled to the outer lip surface.
Murphy discloses a first pressure sensor (50) coupled to an outer lip surface (Fig. 4, par. 36).
Richardson discloses a sensor system with pressure sensors coupled to the inlet of the nacelle, however does not disclose a pressure sensor on the outer lip surface. Murphy, which is also directed to a gas turbine with a sensor system at the intake, discloses a pressure sensor on the outer lip, which is used to determine an airflow condition at the inlet (par. 36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the turbofan of Richardson by providing a first pressure sensor coupled to the outer lip surface, to determine an airflow condition at the inlet (Murphy par. 36).
In regards to claim 2, the modified turbofan of Richardson comprises the nacelle includes a third opening (associated with 2nd pressure source at 13, and/or 14, at outlet guide vane) coupled to a third region of a core of the turbofan (par. 54, ex. “high pressure compressor), and the conduit is configured to have a third end coupled to the third opening (Fig. 6).
In regards to claim 3, the modified turbofan of Richardson comprises the nacelle is a first nacelle (first nacelle section, Fig. 1), the outer lip surface is a first outer lip surface, the inner lip surface is a first inner lip surface (Fig. 1), and further including: a second nacelle (second nacelle section, Fig. 1) having a second outer lip surface and a second inner lip surface; a fourth pressure sensor (36b, or 37b) coupled to the second inner lip surface (Fig. 1).
Richardson does not disclose a third pressure sensor coupled to the second outer lip surface.
Murphy discloses a pressure sensor (50) coupled to an outer lip surface of a nacelle section (Fig. 4, par. 36).
Richardson discloses a sensor system with pressure sensors coupled to the inlet of the nacelle section, however does not disclose a pressure sensor on the outer lip surface of the nacelle section. Murphy, which is also directed to a gas turbine with a sensor system at the intake, discloses a pressure sensor on the outer lip on an nacelle section, which is used to determine an airflow condition at the inlet (par. 36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the turbofan of Richardson by providing a pressure sensor coupled to the outer lip surface, such that a third pressure sensor is coupled to the second outer lip surface, to determine an airflow condition at the inlet (Murphy par. 36).
In regards to claim 6, the modified turbofan of Richardson comprises the actuator (Richardson 30) is operatively coupled to the conduit, the actuator configured to move from a first position to a second position to adjust a contribution of airflow from the second region to the first region (Richardson par. 34).
In regards to claim 7, the modified turbofan of Richardson comprises a controller (Richardson 34) to control the actuator to move from the first position to the second position based on at least one of first sensor data from the first pressure sensor or second sensor data from the second pressure sensor (Richardson pars. 46, 57, 60).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2013/0266419) in view of Murphy (US 2020/00804777), and in further view of Husband (US 2019/0264615.
The modified turbofan of Richardson comprises transmission included in the nacelle, the transmission coupled to the actuator (Fig. 1).
The modified turbofan of Richardson lacks the transmission is an antenna.
	Husband discloses an antenna coupled to an actuator (20, par. 38).
	Richardson discloses a controller that is coupled to the actuator in the nacelle, however does not disclose an antenna. Husband, which is also directed to a gas turbine with a control system, discloses an antenna which enables wireless linking of the control system (par. 38). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the turbofan of Richardson by providing an antenna coupled to the actuator, as taught by Husband, to wireless link components of the control system (Husband par. 38) eliminating cabling and wires and potentially reducing installation time.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2013/0266419) in view of Murphy (US 2020/00804777), and in further view of Menk (CN 101545828 A).
The modified turbofan of Richardson comprises a third pressure sensor (ex. 36b) and a fourth pressure sensor (ex. 37b).
Richardson does not disclose at least one of the first pressure sensor, the second pressure sensor, the third pressure sensor, or the fourth pressure sensor being a wireless piezoelectric pressure sensor.
Menk discloses a wireless piezoelectric pressure sensor (407, page 5, par. 1 of translation).
Richardson discloses a turbine sensing system with pressure sensors, however does not disclose the particular type of pressure sensor. Menk, which is also directed to a turbine sensing arrangement, discloses a wireless piezoelectric sensor which is integrated single component with integrated power and transmission enabling the sensor to operate independently (Menk page 5, par. 1). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the turbofan of Richardson by providing a wireless piezoelectric pressure sensor, to integrate the sensor with the power supply and transmission and enable the sensor to independently operate.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2013/0266419) in view of Husband (US 2019/0264615).
	Richardson discloses transmission coupled to the actuator, and the controller to control the actuator via the transmission (Fig. 1).
Richardson does not disclose the transmission is an antenna.
	Husband discloses a transmission is an antenna coupled to an actuator (20) and a controller (14) to control the actuator via the antenna (par. 38).
	Richardson discloses a controller that is coupled to the actuator, however does not disclose an antenna. Husband, which is also directed to a gas turbine with a control system, discloses an antenna which enables wireless linking of the control system (par. 38). Thus, it would have been obvious to one having ordinary skill in the art to modify the turbofan of Richardson by providing an antenna coupled to the actuator and the controller, as taught by Husband, to wireless link components of the control system (Husband par. 38) eliminating cabling and wires and potentially reducing installation time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cloft (US 8,657,567) discloses a nacelle with controlled flow to control the effective lip of the nacelle. Di Mare (EP 3,470,652 A1) discloses an inlet nacelle with controlled compressor flow to counter flow conditions at the nacelle lip. Kroger (US 2018/0363676, Figs. 7-8), Tuan (US 2012/0031501), and Mani (US 2005/0060982) discloses pressurized flow from the core and bypass to forward of the fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
7/24/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745